Citation Nr: 0936080	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  03-18 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from March 1955 to November 
1966.  He was born in 1935.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

In November 2005, after a hearing before a Veterans Law Judge 
who is no longer with the Board, the Board found that new and 
material evidence had been submitted and the claim for 
entitlement to service connection for PTSD was reopened.  The 
claim was remanded for consideration on the substantive 
merits to include evidentiary development.

In May 2009, the case was remanded by the Board for another 
hearing before the undersigned Veterans Law Judge at the VARO 
on Travel Board.  A transcript is of record.


FINDING OF FACT

The aggregate evidence of record is in relative equipoise as 
to whether the Veteran has PTSD which was caused by stressors 
that occurred during his military service including in 
Vietnam.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, PTSD was 
incurred in service.  38 U.S.C.A. §§ 1110, 5013(a), 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.304(f) 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.326(a) (2009).  In view of the grant 
herein, there is no need for further discussion of notice or 
development.

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inccurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App 128 (1997). 

The type of evidence required to establish that the claimed 
in-service stressors actually occurred depends on whether the 
Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 
1154(b) requires that the Veteran have actually participated 
in combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply to 
Veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the 
enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999).

If VA determines that the Veteran engaged in combat with the 
enemy and that his alleged stressor is related to combat, 
then the Veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No 
further development or corroborative evidence is required, if 
the claimed stressor is "consistent with the circumstances, 
conditions, or hardships of the Veteran's service."  Id.

In any event, corroboration of every detail, including the 
Veteran's personal participation, is not required; rather, 
the Veteran needs only to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
VA has adopted the fourth edition of the American Psychiatric 
Association Diagnostic and Statistical Manual for Mental 
Disorders (1994) 
(DSM-IV) in 38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed. Reg. 
52,695-702 (1996).  Therefore, the Court took judicial notice 
of the diagnostic criteria requiring that a person 
experienced, witnessed, or was confronted with a traumatic 
event which generated a response involving intense fear, 
helplessness, or horror, with the question of whether such 
claimed stressor was severe enough to cause PTSD in a 
particular individual being a clinical determination for 
examining mental health professionals. 

Whether a Veteran has submitted sufficient corroborative 
evidence of the claimed in-service stressors is a factual 
determination.  See Pentecost, supra (holding that a Veteran 
need not substantiate his actual presence during the stressor 
event, but that the fact that the Veteran was assigned to and 
stationed with a unit which was present while such an event 
occurred may strongly suggest that he was, in fact, exposed 
to the stressor event); see also Suozzi v. Brown, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

III.  Factual Background and Analysis

During his nearly year of service in Vietnam (1965-66), and 
although he was qualified for jumps and in air assault, the 
Veteran was in food service, and apparently went out into the 
field as a result including with the 2nd Bat., 19th Artillery, 
1st Cav. Div. where he reports he witnessed the suicide of 
one soldier and was aware of the deaths in combat of others, 
all named, and at least one of whom shared quarters with him.  
He has also provided a packet of data, on which he placed a 
signed waiver of initial VARO consideration at the time of 
the most recent hearing, which collects a number of stressful 
in-service experiences, contains photos of helicopter crashes 
and related circumstances outside combat, but also recalls 
combat-related situations and comparable circumstances.  

He has specifically indicated that while with the 1st Cav, he 
was located at An Khe where there were 4 major battle 
operations while he was present.  He details how the group 
with which he was serving meals would endeavor throughout 
that period to serve hot meals to each of the far-strung 
units, and did so about 80% of the time; in and out of combat 
situations, when on the planes and helicopters and even when 
on base, he was in close proximity to body bags and dead 
bodies and wounded badly soldiers.  He has submitted copies 
of the official lessons learned and other pertinent data from 
the units to which he was assigned.

His family members and friends have submitted statements 
which support his contentions and delineate his post-service 
behavior and concerns.

The JSRRC has undertaken some verification measures in regard 
to some of the individuals cited by the Veteran.  In essence, 
it has been confirmed that two of the named individuals did 
in fact die while he was assigned to the unit, and when it 
(and they) were serving under combat circumstances, and to 
which the Veteran was stationed at that specific time.  He 
had cited a somewhat different titular area, e.g., he said he 
was a member of the HG Battery, but that particular unit did 
not have such a HQ-like group but did have one with identical 
purpose and with a similar name.  That is sufficient.

VA has treated the Veteran for diagnosed PTSD with depressive 
features for some time.

In rendering a final assessment of the current claim, the 
Board notes that there are three pivotal evidentiary 
concerns:  (a) whether the Veteran had combat service in 
Vietnam; (b) whether he had credible stressors while in such 
service; and (c) whether he has PTSD as a result.  After 
reviewing the aggregate evidence, the Board concludes that, 
with consideration of the doctrine of resolving reasonable 
doubt in favor of the Veteran, it is sufficient to support an 
affirmative finding as to all three elements.

In this case, in considering these various records, and as 
well as the Court precedents in Pentecost and Suozzi, the 
Board concludes that while it may not be unequivocal, there 
is substantial circumstantial evidence which tends to 
corroborate the assertion that the Veteran did in fact have 
Vietnam service which was fully comparable to actual combat.  
His stressor accounts are thus presumed credible.  In fact, 
the incidents which collateral documentation shows are the 
most likely to have been accurately reported are those that 
are combat related.  And finally, while much of the evidence 
is circumstantial, in many instances it is persuasive and 
quite credible nonetheless.  All of this tends to 
substantiate the Veteran's claim.  

Moreover, both private and VA psychiatrists have confirmed 
the PTSD diagnosis under appropriate standards and have 
associated it with one or more of his service experiences.  
The Board has found the evidence persuasive in that regard, 
and with resolution of reasonable doubt in favor of the 
Veteran, service connection is warranted for PTSD as being 
the result of service.  




ORDER

Service connection for PTSD is granted. 


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


